Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 1 of 18 PageID #: 67



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 DAVID FOLKENFLIK; NATIONAL                 §
 PUBLIC RADIO, INC.; EDITH                  §
 CHAPIN; LESLIE COOK; AND                   §
 PALLAVI GOGOI,                             §
                                            §
        Movants,                            § Civil Action No. 4:20-mc-00036-ALM
                                            §
 V.                                         §
                                            §
 CHAPWOOD CAPITAL INVESTMENT                § Ancillary to CIVIL ACTION NO.
 MANAGEMENT, LLC,                           § 4:18-CV-00442-ALM (E.D. Tex.)
                                            §
                                            §
        Respondent.                         §

                APPENDIX TO DEFENDANTS’ MOTION TO COMPEL

Declaration of Laura Lee Prather

EXHIBIT A.            Subpoena to Chapwood Capital Investment Management, LLC

EXHIBIT B.            Proof of Service of Subpoena on Chapwood Capital Investment
                      Management, LLC served on November 18, 2019
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 2 of 18 PageID #: 68




                                                                       App. 001
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 3 of 18 PageID #: 69




                                                                       App. 002
        Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 4 of 18 PageID #: 70
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                           Ed Butowsky
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:18-cv-00442-ALM
  David Folkenflik; National Public Radio, Inc.; Edith                        )
       Chapin; Leslie Cook; and Pallavi Gogoi                                 )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                             Chapwood Capital Investment Management, LLC
                                            15445 N. Dallas Pkwy., Suite 1200, Addison, Texas 75001
                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached "Exhibit A"



 Place: Haynes and Boone, LLP                                                           Date and Time:
          2323 victory Avenue, Suite 700, Dallas,TX 75219                                                   12/06/2019 12:00 pm

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/15/2019

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     /s/ Laura Prather
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 David Folkenflik, et al.                                                       , who issues or requests this subpoena, are:
  /DXUD3UDWKHU+D\QHVDQG%RRQH//3&RQJUHVV6XLWH$XVWLQ7;ODXUDSUDWKHU#KD\QHVERRQHFRP
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                       App. 003
                                                                         EXHIBIT A
        Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 5 of 18 PageID #: 71
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:18-cv-00442-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                       .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                 0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                            App. 004
         Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 6 of 18 PageID #: 72
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                              App. 005
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 7 of 18 PageID #: 73



    EXHIBIT A TO SUBPOENA TO PRODUCE DOCUMENT, INFORMATION, OR
     OBJECTS TO CHAPWOOD CAPITAL INVESTMENT MANAGEMENT, LLC

YOU ARE COMMANDED to produce at the time, date, and place set forth in the accompanying

Subpoena to Produce Documents, Information, or Objects (the “Subpoena”) the following

documents, electronically stored information, or objects pursuant to Rule 45 of the Federal Rules

of Civil Procedure, to Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin,

Leslie Cook, and Pallavi Gogoi (collectively “Defendants”).

                                              I.
                                        INSTRUCTIONS

       1.      You are required to produce for inspection and copying true and correct copies of

the designated documents at the office of Defendants’ counsel, Haynes and Boone, LLP, 2323

Victory Ave, Ste. 700, Dallas, Texas 75219.

       2.      In response to this Subpoena, provide all requested documents in your possession,

custody or control, including all documents in the possession, custody or control of your attorneys

or agents. If your response to this Subpoena is that any requested document or documents are not

in your possession, custody or control, identify who has possession, custody or control of the

document or documents and the location of the document or documents.

       3.      If a request seeks a document which to your knowledge does not exist, please state

that the document does not exist.

       4.      Without interfering with the readability of a document, please identify in some

manner the request(s) to which the document is responsive.

       5.      These requests for production are continuing in nature, and you are required to

amend or supplement your responses if you or other persons acting on your behalf become aware

of additional information between the time your answers are given and the time of trial that renders

your responses no longer correct, accurate or complete.


CHAPWOOD CAPITAL INVESTMENT MANAGEMENT SUBPOENA EXHIBIT A                                     PAGE 1
                                                                                           App. 006
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 8 of 18 PageID #: 74



       6.      If you contend that you are entitled to withhold from production any documents

identified in these requests for production on the basis of attorney-client privilege, work product

doctrine or any other ground, follow the instructions described in sub-parts (a) - (e) below for each

withheld document:

               (a)     describe the nature of the document (e.g., letter or memorandum);


               (b)     state the date of the document;


               (c)     identify the person(s) who sent and received the document and/or any copy
                       thereof;


               (d)     without revealing the privileged information, identify the subject matter of
                       the document; and


                (e)     state the specific privilege(s) you assert regarding the document.


       7.      Unless otherwise specified, the time period for these requests is from January 1,

2014 until the present time.


                                              II.
                                         DEFINITIONS

       For purposes of these requests, the terms listed below are defined as follows:

       1.      You or Your refers to Chapwood Capital Investment Management LLC (also

referred to herein as Chapwood Capital Investment Management), and each of your owners,

managers, agents, representatives, parents, affiliates, subsidiaries, divisions, employees, and

attorneys and any other individual or entity presently or formerly acting on your behalf or at your

request.




CHAPWOOD CAPITAL INVESTMENT MANAGEMENT SUBPOENA EXHIBIT A                                      PAGE 2
                                                                                             App. 007
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 9 of 18 PageID #: 75



          2.    Plaintiff or Butowsky refers to Ed Butowsky, and each of his agents,

representatives, and attorneys and any other individual or entity presently or formerly acting on

his behalf or at his request.

          3.    Defendants refers to Defendants David Folkenflik, National Public Radio, Inc.,

Edith Chapin, Leslie Cook, and Pallavi Gogoi and any of their officers, employees, agents,

representatives, attorneys or any other individual or entity presently or formerly acting on their

behalf.

          4.    The term document(s) shall mean and include all written, typed, printed, recorded,

taped, or pictorial matter of any kind or nature whatsoever, however produced or reproduced, in

whatever form maintained, including electronically stored information such as metadata, and all

identical and non-identical (for whatever reason) copies and prior drafts thereof, in Your

possession, custody or control and includes, but is not limited to, correspondence, transcriptions,

tapes, notes from telephone conversations, agreements, contracts, records, tape recordings

(whether or not transcribed), reports, memoranda, studies, summaries, minutes, notes, agenda,

bulletins, calendars, diaries, logs, announcements, instructions, charts, manuals, brochures,

schedules, email, blogs, internet postings, text messages, instant messages, computer data (whether

on cards, compact disk, DVD, ISP server, or otherwise), telegrams, teletype, photographic matter,

financial statements, accounting records, commission worksheets, and any other such documents

and tangible things, whether in hard, digital or electronic version. The term “document” also

includes copies of documents upon which notations or writings appear that are not present on the

originals or other copies of such documents. In all cases where original and/or non-identical copies

are not available, “document(s)” also means identical copies of original documents and copies of

non-identical copies. A document is deemed to be in Your custody if You have possession of the




CHAPWOOD CAPITAL INVESTMENT MANAGEMENT SUBPOENA EXHIBIT A                                     PAGE 3
                                                                                           App. 008
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 10 of 18 PageID #: 76



document or has the right to secure such document from another person having possession thereof.

All information available in electronic or magnetic medium should be provided electronically on

an external hard drive in their native format.

       5.      The term electronically stored information, when used in these Requests, refers

to information stored on a computer, CD, DVD, disk, hard drive, or other magnetic or electronic

device, including, without limitation, voicemail messages and files; email messages and files;

deleted files, programs, or e-mails; data files; program files; backup and archival tapes; temporary

files; system history files; website information stored in textual, graphical or audio format; website

log files; cache files; text messages, instant messages, cookies; writings; drawings; graphs; charts;

photographs; sound recordings; images; video recordings; and other data or data compilations

stored in any medium from which information can be obtained or translated, if necessary, by You

into reasonably usable form.

       6.      The term communication, when used in these Requests, refers to any oral or

written transmission, exchange of information, utterance, notation or statement, by or through any

medium, including, but not limited to telephone, telegraph, mail, email, text message, instant

messaging, telecopy, and personal conversation(s).

       7.      The conjunction or as used in these requests should not be read to limit part of the

request but, whenever applicable, it should have the same meaning as the word “and.” For

example, an interrogatory stating “support or refer” should be read as “support and refer,” if an

answer that does both can be made.

       8.      The word and means and/or.




CHAPWOOD CAPITAL INVESTMENT MANAGEMENT SUBPOENA EXHIBIT A                                       PAGE 4
                                                                                             App. 009
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 11 of 18 PageID #: 77



       9.        The term Person means any natural person, corporation, firm, association,

partnership, joint venture, proprietorship, governmental body, or any other organization, business,

or legal entity, and all predecessors or successors in interest.

       10.       The term Charles Schwab Corporation means Charles Schwab Corporation, and

its owners, managers, agents, representatives, parents, affiliates, subsidiaries, divisions,

employees, and attorneys.

       11.       The term Charles Schwab & Co., Inc. means Charles Schwab & Co., Inc. and its

owners, managers, agents, representatives, parents, affiliates, subsidiaries, divisions, employees,

and attorneys.

       12.       The term Schwab Institutional Enterprise means Schwab Institutional Enterprise

and its owners, managers, agents, representatives, parents, affiliates, subsidiaries, divisions,

employees, and attorneys.

       13.       The term Charles Schwab & Co. means Charles Schwab Corporation, Charles

Schwab & Co., Inc. and Schwab Institutional Enterprise, collectively, and their owners, managers,

agents, representatives, parents, affiliates, subsidiaries, divisions, employees, and attorneys.

       14.       The term Wheeler Complaint means Plaintiff’s Complaint in Wheeler v. Twenty-

First Century Fox, Inc., et. al., Case No. 1:17-CV-05087, filed in the United States District Court

for the Southern District of New York on August 1, 2017.

       15.       The term Aaron Rich Complaint means the Complaint filed in Rich v. Butowsky

et al., Case No. 1:18-cv-681-RJL filed in the United States District Court for the District of

Columbia on March 26, 2018.




CHAPWOOD CAPITAL INVESTMENT MANAGEMENT SUBPOENA EXHIBIT A                                          PAGE 5
                                                                                             App. 010
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 12 of 18 PageID #: 78



       16.      The term Joel & Mary Rich Complaint means the Complaint filed in Rich v. Fox

News Network, LLC, et al., Case No. 1:18-cv-2223 filed in the United States District Court for

Southern District of New York on March 13, 2018.

       17.      The terms referring to, concerning, relating to, or pertaining to any given subject

when used to specify a document, communication, or statement, shall mean or refer to any

document, communication, or statement that constitutes, contains, embodies, reflects, identifies,

states, refers to, deals with, discusses, mentions, supports, refutes, controverts, depicts, and or is

in any manner whatsoever pertinent to that subject.

                                   DOCUMENTS REQUESTED

Please produce the following documents, records, and information in your possession, custody, or
control:

   1. All documents referring or relating to, and all communications between, You and the
      following since January 1, 2014:

             a. Charles Schwab Corporation

             b. Charles Schwab & Co., Inc.

             c. Schwab Institutional Enterprise

             d. Charles R. Schwab

             e. Walter W. Bettinger, II

             f. Bernard J. Clark

             g. Jonathan M. Craig

             h. Joseph R. Martinetto

             i. Nigel J. Murtagh

             j. William Bell

             k. Kevin Lewis




CHAPWOOD CAPITAL INVESTMENT MANAGEMENT SUBPOENA EXHIBIT A                                       PAGE 6
                                                                                             App. 011
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 13 of 18 PageID #: 79



   2. All documents and communications produced by Chapwood Capital Investment
      Management in any litigation, FINRA proceeding, NASD Dispute Resolution, or
      arbitration since January 1, 2009.

   3. All documents and communications Charles Schwab & Co., Inc. sent to Chapwood
      Capital Investment Management in 2017 and 2018.

   4. All notes from all meetings and conversations with Charles Schwab & Co. or its
      representatives.

   5. All documents and communications evidencing or relating to a $45 million loss of
      business because of Charles Schwab & Co.’s termination of Chapwood’s Investment
      Manager Services Agreement.

   6. All documents and communications evidencing or relating to the loss of “over 268
      customer accounts” as a result of Charles Schwab & Co.’s termination of Chapwood’s
      Investment Manager Services Agreement as alleged in Chapwood Capital Inv. Mgmt.,
      LLC et al. v. Charles Schwab Corp. et al., No. 18-cv-00287-RAS, Dkt. 1 para. 22(c)
      (E.D. Tex.).

   7. All documents and communications evidencing attempts to find another broker-dealer
      and custodian for Chapwood Investment Management’s assets after Charles Schwab &
      Co. terminated its agreement with Chapwood Investment Management.

   8. All documents and communications evidencing the false statements and
      misrepresentations Charles Schwab & Co. made about Chapwood Investment
      Management.

   9. All documents and communications evidencing or relating to damages suffered as alleged
      in Butowsky v. Folkenflik et al., No. 4:18-cv-422-ALM (E.D. Tex.) (the “NPR
      litigation”).

   10. All documents referring or relating to, and communications to or from You relating to
       any allegations in the Complaint in the NPR litigation, as defined above, or the Wheeler
       Complaint, the Aaron Rich Complaint,or the Joel & Mary Rich Complaint, including but
       not limited to communications with Rod Wheeler, Malia Zimmerman, Adam Housley,
       Doug Wigdor, Wigdor LLP, Matt Couch, Admiral James A. Lyons, Aaron Rich, Joel
       Rich, Mary Rich, Kelsey Mulka, Steve Bannon, Sean Spicer, Ellen Ratner, and/or Larry
       Johnson.

   11. All documents referring or relating to, and communications with Sally Hill Davis,
       including communications relating to Ms. Davis’ decision to remove Chapwood
       Investment Management as the adviser on her Charles Schwab & Co. account, as alleged
       in footnote 4 of the Second Amended Complaint in the NPR litigation.

   12. All documents and communications concerning any lawsuits, threats of lawsuits,
       consumer complaints, disciplinary actions, or accusations that accused Chapwood
       Investment Management of fraudulent conduct (including making false statements),


CHAPWOOD CAPITAL INVESTMENT MANAGEMENT SUBPOENA EXHIBIT A                                 PAGE 7
                                                                                       App. 012
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 14 of 18 PageID #: 80



      including but not limited to while Chapwood Investment Management maintained a
      relationship with Charles Schwab.

   13. All documents and communications sufficient to show Chapwood Investment
       Management’s annual net income between 2014 and the present.




CHAPWOOD CAPITAL INVESTMENT MANAGEMENT SUBPOENA EXHIBIT A                              PAGE 8
                                                                                 App. 013
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 15 of 18 PageID #: 81




                                                                      App. 014
                                    EXHIBIT B
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 16 of 18 PageID #: 82




                                                                      App. 015
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 17 of 18 PageID #: 83




                                                                      App. 016
Case 4:20-mc-00036-ALM Document 13-1 Filed 03/16/20 Page 18 of 18 PageID #: 84




                                                                      App. 017
